Citation Nr: 1546602	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  08-22 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected postoperative reconstruction of the left shoulder and a cervicalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1973 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Hartford, Connecticut, which, in pertinet part, denied service connection for a right shoulder disability.

The Veteran testified before a VA Decision Officer (DRO) at a September 2008 hearing conducted at the RO.  A transcript of the hearing is of record.

This matter was before the Board in October 2011 and August 2014, on which occasions it was remanded for further development.  

The issue of entitlement to service connection for a neck disability was remanded in the August 2014 Board decision.  However, in a January 2015 rating decision, the RO granted service connection for cervicalgia (previously claimed as a neck condition) and assigned a 10 percent rating, effective September 28, 2006, and a 20 percent evaluation as of September 24, 2014.  As this is considered a complete grant of the benefit sought on appeal, the issue is no longer before the Board.

The issue of entitlement to an earlier effective date for the award of additional VA allowance for a dependent spouse has been raised by the record in an October 2014 Report of General Information, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's August 2014 remand directives, the Veteran was to be provided a VA examination to determine the etiology of his right shoulder disability.  Following examination physical examination, an opinion was to be obtained to determine whether the claimant's right shoulder disability was caused or aggravated by his service-connected left shoulder disability. 

The appellant was afforded a VA examination September 2014, at which time he was diagnosed with impingement syndrome.  In an October 2014 medical opinion, the examiner determined that the Veteran's right shoulder disability was less likely related to his service-connected left shoulder disability.  However, she did not provide an opinion regarding aggravation.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, an additional remand is necessary to comply with the prior remand instructions.

The Board notes that, although the Veteran did not claim service connection for his right shoulder disability as secondary to his now service-connected cervical disability, it has been raised by the evidence of record.  Specifically, in a January 2015 addendum medical opinion, the examiner determined that the right shoulder disability was less likely as not related to the service-connected cervical spine condition.  Again, the examiner did not provide an opinion regarding aggravation.  Thus, an opinion regarding aggravation of the right shoulder disability by the service-connected cervical spine condition must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his right shoulder disability.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

The examiner should provide the following opinions:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder disability is caused by his service-connected left shoulder or cervical spine disability?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder disability has been aggravated (chronically worsened) by his service-connected left shoulder or cervical spine disability?

If aggravated, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of right shoulder disability prior to aggravation?

c.  If the right shoulder disability is not caused or aggravated by the Veteran's service-connected left shoulder or cervical spine disability, is at least as likely as not (50 percent or greater probability) that the right shoulder disability is otherwise etiologically related to his period of active military service?

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

2.  If the benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






